DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 10/26/22 is acknowledged.  The traversal is on the ground(s) that common features of groups I and II are features capable of reflecting inventive step.  This is not found persuasive because inventive step is not taken into consideration under US practice. The inventions of groups I and II are not capable of use together and have different designs which is the requirement for restriction between the two groups.
The requirement is still deemed proper and is therefore made FINAL.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/22.
Applicant’s election without traverse of specie 2 in the reply filed on 10/26/22 is acknowledged.
Claims 3, and 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/22. Additionally, claim 8 does not read on the elected specie and thus, even if claim 8 were included with claims 1-7, would remain withdrawn.
Drawings
Figures 1, 2a and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement filed 7/29/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The NPL is not in English.

Claim Interpretation
Claim 1 is directed to, “A liquid treatment device, provided at a carbon block…characterized in that the liquid treatment device comprises…” While the claim is directed to a treatment device, because line 10-11 defines the radial size of the cover in terms of the radial size of the carbon block and line 12-13 defines the sealing portion is located between the cover and the upper cover of the carbon block, the carbon block is assumed to be positively recited as part of the treatment device. If the carbon block is not interpreted as part of the claimed treatment device numerous 112(b) issues would arise due to these portions of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez US 5,252,206 in view of WO 2015/192341 (US 10,207,206 to Chau will be referenced as the US equivalent).

	Claim 1, Gonzalez teaches a treatment device (40), provided at a carbon block (20), the carbon block having an upper cover (37), the treatment device comprises: a housing (40) having an accommodation space (within 45), an inlet being opened in the housing (the outer side being porous) for fluid to flow into the accommodation space, the inlet at least comprising a first inlet located in a sidewall of the housing, a cover (45) located at an upper end of the housing, the cover being fixedly connected to the housing, covering the upper end of the housing, having an outlet (47) for fluid to flow out of the accommodation space, being detachably covering an upper surface of the upper cover of the carbon block and a radially outer surface (at 38’) of the upper cover and a radial size of the cover (at 48) being larger than a radial size of the upper cover of the carbon block (at 38’), and a treatment unit (49) disposed in the accommodation space (fig. 1-2). Gonzalez does not teach a sealing portion or a lower and upper treatment unit.
	Chau teaches a treatment device (204) provided at a carbon block (2044), the carbon block having an upper cover (2041), the treatment device comprises: a housing (204) having an accommodation space (between the inner and outer walls of 204), an inlet being opened in the housing for fluid to flow into the accommodation space, the inlet at least comprising a first inlet located in a sidewall of the housing (see below), a cover (209) located at an upper end of the housing, the cover being fixedly connected to the housing, a sealing portion (2042) located between the cover and the upper cover of the carbon block, sealing between the cover and the upper cover of the carbon block and being a sealing ring provided between a radially internal side of the cover and a radially internal side of the upper cover of the carbon block, a lower treatment unit (see below) disposed in the accommodation space and configured to treat fluid entering the lower treatment unit, and an upper treatment unit (see below) disposed in the accommodation space and configured to treat the fluid entering the upper treatment unit and being located above the lower treatment unit (fig. 2-3, 14). Chau does not teach the cover covering the upper end of the housing.
It would have been obvious to one of ordinary skill in the art to use the treatment configuration of Chau in the device of Gonzalez as a way to provide a water softening treatment to the water filtered by the carbon block (col. 5, lines 37-59). Conversely, it would have been obvious to one of ordinary skill in the art to use the cover of Gonzalez in the device of Chau as the cover allows the inner filter to be removed and only the necessary inner or outer filter be either cleaned or replaced (col. 4, lines 1-7).
Claim 2, Chau further teaches the inlet further comprises a second inlet (see below) located in the housing, the fluid can enter the lower treatment unit through the second inlet and the fluid treated by the lower treatment unit is guided to the outlet through an upper fluid flow path located in the upper treatment unit, the fluid can enter the upper treatment unit through the first inlet and can flow out from the outlet after being treated by the upper treatment unit (fig. 3, below).

    PNG
    media_image1.png
    667
    1018
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art to Chau teaches the first and second treatment units where the second inlet is located in a sidewall (a lower sidewall) of the housing to which the lower treatment unit corresponds, the lower treatment unit has a medium for filtering, and there exists a lower fluid flow path between the medium for filtering and the housing, and fluid entering the lower treatment unit from the second inlet is guided by the lower fluid flow path to enter the medium for filtering from a lower end of the medium for filtering and fluid filtered by the medium for filtering is guided by a guide flow path in the upper treatment unit (fig. 3). Chau does not teach the lower end of the lower treatment unit being closed nor would it have been obvious to one of ordinary skill in the art to modify Chau to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,524,552		Carmon
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778